Citation Nr: 1308163	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-10 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES
 
1.  Entitlement to service connection for a cervical spine condition.
 
2.  Entitlement to service connection for hammer toes.

3.  Entitlement to service connection for tinnitus.
 
4.  Entitlement to a rating in excess of 30 percent for a depressive disorder prior to March 6, 2007.
 
5.  Entitlement to a rating in excess of 50 percent for a depressive disorder since March 6, 2007.
 
6.  Entitlement to a rating in excess of 30 percent for sinusitis.
 
7.  Entitlement to a total disability rating based on individual unemployability.
 
 

REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran and her partner
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1978 to May 1980.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In a July 2012 rating decision the RO assigned a 50 percent rating for a depressive disorder effective March 7, 2007. 
 
In December 2012, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  The transcript has been associated with the Veteran's paperless, electronic claims file, known as Virtual VA.  
 
In December 2012 the Veteran raised the issues of entitlement to service connection for a lumbar disorder, and right thigh atrophy, secondary to hammer toes.  These issues have not been adjudicated by the agency of original jurisdiction, and the Board does not have jurisdiction over them.  Therefore, they are referred to the agency of original jurisdiction for appropriate action. 
 
The issues of entitlement to service connection for hammer toes, entitlement to an increased disability rating for sinusitis, entitlement to an increased rating for a depressive disorder since March 6, 2007, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  In December 2012, the Veteran withdrew her appeal to the denial of a claim of entitlement to service connection for tinnitus.  

2.  The preponderance of the evidence is against finding that the Veteran has a current cervical spine condition due to a disease or injury in service. 
 
3.  Prior to March 6, 2007, the Veteran's depressive disorder was not productive of occupational and social impairment with reduced reliability and productivity.
 
 
CONCLUSIONS OF LAW
 
1. The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to service connection for tinnitus have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  A cervical spine disability was not incurred in or aggravated by service, and cervical arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 
 
3.  Prior to March 6, 2007 , the criteria for an evaluation greater than 30 percent for a depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2012).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in December 2004 and October 2005 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  The case was most recently readjudicated in  2012.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.
 
The Board has reviewed all the evidence in the Veteran's claims files, which includes her written contentions, service treatment records, VA medical records, VA examination reports, and hearing testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 

Analysis: Cervical Spine
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
 
The Veteran asserts that she is entitled to service connection for a cervical spine disability caused by the strain placed on her back from carrying a heavy duffel bag during basic training.  At her December 2012 Board hearing, she testified that she had complained of problems with her cervical spine in service, that after service separation her back problems would "come and go," and that she had visited a chiropractor 3 to 5 months after separation from service.  She also clarified that it was her cervical spine and not her low back that had caused her problems.  Her representative stated that she had been diagnosed with chronic cervical strain in 1979 at Edwards Air Force Base.
 
The Veteran's service treatment records show that in August 1978 she reported having right middle back pain that had started a couple days previously and was accompanied by some moderate right sided muscle spasms.  The Veteran was diagnosed with paraspinal muscle spasms.  In October 1979 the Veteran reported having neck and back pain, together with nose congestion, and was diagnosed with a viral infection.  

The Veteran's VA treatment records show that she reported a "clicking" sound in her lumbar spine and back pain in May 2003, and was told by a staff physician that she had probable arthritis in her back.  The Veteran's VA treatment records are silent for any complaints or treatment of the cervical spine.  
 
In April 2012 the Veteran was afforded a VA spine examination.  The Veteran reported at the examination that her back problems started in 1979 and that she had been diagnosed with scoliosis in service.  She stated that flare-ups of cervical pain impaired her ability to perform repetitive pushing, pulling, and heavy lifting.  The examiner diagnosed the Veteran with a chronic cervical strain, spondylosis with degenerative disc disease, and neuroforaminal encroachment, C3-4 to C6-7.  The examiner opined that it was less likely than not that the appellant's cervical disorders were incurred in or caused by an in-service injury due to the lack of medical evidence supporting that the condition had started in service.  There is no competent evidence to the contrary.
 
In light of the foregoing evidence, the preponderance of the evidence weighs against granting service connection.  There is no competent medical evidence of record indicating that the Veteran's current cervical spine disorder is related to service.  The sole medical opinion of record, that of the April 2012 examiner, states that it is less likely than not related to service.  The only statements in favor of a finding of a relationship to service are those of the Veteran herself.  The Board acknowledges the Veteran's statements indicating that she had back pain while in the service, and she is competent to report on matters observed or within her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render an opinion on the etiology of her cervical strain, cervical spondylosis, cervical degenerative disc disease, and cervical neuroforaminal encroachment as such requires medical expertise to determine the etiology of these disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion that her cervical spine disorder is related to an injury during service is not a competent medical opinion.  As such, the medical findings and opinion of the VA examiner warrant greater probative weight than the Veteran's lay contentions.  
 
While the Veteran has claimed a chronicity of symptomatology she has not presented any medical evidence linking her claim to service.  Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Indeed, at her December 2012 Board hearing the appellant when questioned could not remember whether there was a continuity of symptoms since that time.  The Veteran did report that she went to a chiropractor within three to five months after separation from service, but she has not provided VA with these records or indicated what treatment or diagnosis she received there.
 
Furthermore, the Veteran's claims to have been treated for a cervical spine injury in service are not supported by the record.  While she reported neck pain on one occasion inservice, she was never diagnosed with a cervical spine disorder while on active duty.  Cervical arthritis was not compensably disabling within a year of her separation from active duty.  Again, there is no competent medical evidence linking her current disability to such an injury.
 
As there is no competent evidence indicating that the Veteran developed a cervical spine condition as a result of her service, the evidence is not in equipoise.  The preponderance of the evidence indicates that the Veteran's current cervical spine disorder is not the result of service.  Without competent and persuasive evidence indicating that the Veteran's cervical spine disorder was caused by or is otherwise related to an injury during her service, service connection is not warranted.
 
In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  However, as a preponderance of the evidence is against the claim for entitlement to service connection for a cervical spine condition, this rule does not apply, and the claim must be denied.
 
Analysis: Depression, prior to March 6, 2007
 
In March 2005 the Veteran was granted entitlement to service connection for depressive disorder secondary to residuals of a total abdominal hysterectomy, with an evaluation of 10 percent, effective April 23, 2004.  This evaluation was raised to 30 percent effective from April 23, 2004, in a March 2011 supplemental statement of the case.  The Veteran contends that she was entitled to an initial rating in excess of 30 percent for depression. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  The issue decided herein deals only with the period from April 23, 2004.  
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 
 
The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.
 
The applicable rating criteria for evaluating depression provide for a 30 percent disability rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.
 
A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 
 
A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See also 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).
 
VA's rating schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).
 
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
 
The Veteran's VA treatment records show that she began receiving treatment for depression in April 2004.  At an April 2004 evaluation the Veteran reported symptoms of depressed mood, loss of appetite, insomnia, and occasional manic symptoms.  She denied any suicidal ideation, poor concentration, or lethargy.  The Veteran stated that her hysterectomy and subsequent inability to have children caused sadness and feelings of worthlessness.  The Veteran reported some alcohol and cocaine abuse and believing that she can talk to God.  The Veteran was alert, oriented, well-groomed, spoke normally and logically, and showed no signs of delusions but had one possible visual illusion and ideas of reference.  The Veteran was diagnosed with major depressive disorder, rule out bipolar disorder II, and assigned a global assessment of functioning score of 60.
 
In a May 2004 evaluation the Veteran reported feeling depressed, decreased energy, restless sleep, and "mourning the loss of not being able to have kids."  She clarified that she did not believe God spoke to her, only that she was "spiritual."  She reported that she and her partner had a good relationship.  The Veteran presented as well-groomed, cooperative, and calm.  Her mood was sad, but her insight was fair.  There were no signs of suicidal ideation, auditory or visual hallucinations, paranoia, or delusions.  The psychiatrist diagnosed the Veteran with depression, not otherwise specified, and assigned a global assessment of functioning score of 65.  In a June 2004 follow-up meeting, the psychiatrist again provided the same diagnosis and noted that the Veteran had difficulty sleeping and had sad thoughts at night.
 
In a June 2006 psychotherapy session, the Veteran discussed her feelings of sadness related to not having children.  She presented as alert, oriented, casually dressed and groomed, with logical thinking and speech and depressed mood.  Her therapist diagnosed a recurrent major depressive disorder.
 
During the Veteran's subsequent psychotherapy sessions through February 2007, she frequently expressed feelings of sadness over not having children that became worse after spending time with other people's children or around triggering events, such as Mother's Day.  She frequently mentioned her difficulty sleeping, and was prescribed medication to help her sleep, which reportedly helped some.  The Veteran was consistently described as alert, oriented, neatly dressed, and with logical thinking and speech.  In March 2006 the Veteran described feeling detached from her partner's family and fearing being alone when she is older.  In July 2006 she stated that living in a larger house saddened her, but that she was getting support from her partner.  In January 2007 the Veteran discussed ways that she could feel less lonely, such as by developing closer relationships and visiting her aunt.  At none of the Veteran's sessions did she ever indicate having suicidal ideation, delusions, or hallucinations.
 
On review, the Board finds that the disability picture pertaining to the Veteran's depression prior to March 6, 2007 did not more nearly approximate the criteria for a 50 percent evaluation.  That is, the overall evidence is against finding that the Veteran's service-connected psychiatric disability was productive of occupational and social impairment with deficiencies in most areas.
 
In this regard, the record does not show any evidence of symptoms such as a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty understanding complex commands, memory impairment, impaired judgment or abstract thinking, or disturbances of motivation prior to March 6, 2007.  The Veteran always presented as oriented, alert, and well-groomed, with logical thinking.  While the Veteran reported feeling lonely and detached from certain people, she was able to maintain a positive relationship with her partner and did not indicate having difficulty maintaining other work or social relationships.  The Veteran was working full time, and there was no evidence showing interruptions in her occupational functioning due to depression.  The Veteran's global assessment of functioning scores indicated that mild or moderate symptoms caused some or moderate difficulty in occupational and social functions.  

At no time prior to March 6, 2007 did the Veteran demonstrate occupational and social impairment with reduced reliability and productivity.  While she had disturbances in mood, due to depression associated with her inability to had a child, she was able to maintain relationships, effectively worked as a personal trainer, and was able to continue with activities and social relationships.  Given these findings, the Board concludes that the weight of evidence shows that the Veteran's symptoms did not meet the criteria required for a rating in excess of the 30 percent for depressive disorder.  See 38 C.F.R. § 4.130, Code 9434.
 
Prior to March 6, 2007, the appellant's disability picture due to her depressive disorder prior to March 6, 2007 was not so unusual or exceptional in nature as to warrant referral of her case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The symptoms experienced by the appellant were specifically contemplated by the rating criteria.  These symptoms did not require frequent periods of hospitalization.  Having reviewed the record with these mandates in mind, the Board finds no basis for referral for consideration of extraschedular rating.  Thun.
 
Based on the foregoing, the Board finds that the 30 percent rating assigned to the Veteran for depression for the period prior to March 6, 2007 was appropriate and that the evidence of record preponderates against a finding that the criteria for a rating in excess of 30 percent were met.  As such, the claim must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER
 
Entitlement to service connection for a cervical spine disorder is denied.

The appeal of the claim of entitlement to service connection for tinnitus is dismissed.

Entitlement to an evaluation in excess of 30 percent for depression prior to March 6, 2007 is denied. 
 


REMAND
 
The Veteran was granted entitlement to service connection for sinusitis in June 2012 with a disability rating of 30 percent.  While the representative submitted a notice of disagreement with the initial rating decision in December 2012 correspondence the RO has not issued the appellant a statement of the case on this matter.  Thus, a remand is necessary.  Manlincon v West, 12 Vet. App. 238 (1999).  

Regarding the issue entitlement to service connection for hammer toes, the evidence shows that the current medical opinion of record is inadequate for the purpose of making a determination of service connection.  At the Veteran's December 2012 hearing she explained that her hammer toes began while in military service and that she had surgery to correct a left fifth hammer toe in January 2012.  The Veteran's service treatment records include a 1977 entrance examination that notes an abnormality of the feet, described as hammer toes, crowded left fifth toe.  

Veterans are afforded a presumption of soundness except when defects, infirmities, or disorders are noted at entrance into service.  38 C.F.R. § 3.304(b) (2012).  Although a single hammertoe pre-existed her military service, the question remains whether this hammer toe was aggravated by military service beyond the natural progression of the disorder, and whether any other hammer toes were incurred inservice.  See 38 C.F.R. § 3.306 (2012).
 
In April 2012 the Veteran was afforded a VA foot examination.  The examiner found that the Veteran did not have any hammer toes, but noted that she had undergone foot surgery in January 2012 and that a hammer toe had been corrected.  The examiner stated that the Veteran's disorder was at least as likely as not due to service due to the 1977 diagnosis of hammer toes in service.  But the examiner failed to note that the 1977 records predate the Veteran's service, and he did not answer any questions regarding whether the Veteran's hammer toe disorder was aggravated beyond its natural progression during service.  Therefore, a new examination and medical opinion is needed.
 
Further development also must be completed on the Veteran's claims of entitlement to a rating for depression in excess of 50 percent from March 6, 2007, and entitlement to a total disability rating based on individual unemployability.
 
In April 2012 the Veteran was given a VA psychiatric examination and reported having frequent anxiety attacks, difficulty sleeping, depressed mood, difficulty maintaining relationships, and feelings of loneliness and suspiciousness.  At that time the Veteran reported that she was working as a personal trainer, got along well with her co-workers, and had not lost any time from work due to her psychiatric problems.  A global assessment of functioning score of 60 was assigned.  Following this examination a July 2012 rating decision assigned a 50 percent rating. 
 
Since that time, the Veteran has indicated to VA that her symptoms are significantly worse than they were reported at the April 2012 VA examination, and in fact greatly impair her ability to work.  In July 2012, the Veteran submitted a claim for a total disability rating based on individual unemployability due to depression disorder, suggesting that she is suffering symptoms more severe than those described at her April 2012 examination.  The Veteran further described her symptoms at the December 2012 Board hearing, stating that she was able to work only 10 to 12 hours per week, was generally unable to handle the stress of a work environment, and had become excessively emotional while working, which ruined some of her client relationships.  As the Veteran now alleges more serious symptoms, including marked interference with employment, a new VA examination is necessary to determine the Veteran's current level of disability.
 
Finally, the Veteran has stated that she receives regular psychiatric treatment at the Sepulveda Outpatient Clinic, and her VA treatment records show that she has received counseling at the VA West Los Angeles Healthcare Center.  The record currently includes VA treatment records dating up to May 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain from the VA Greater Los Angeles Healthcare System and affiliated facilities any outstanding records of evaluation and/or treatment of the Veteran since May 2010.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Provide the Veteran with appropriate notice under the Veterans Claims Assistance Act of 2000 of the information and evidence is necessary to substantiate a claim for total disability based on individual unemployability and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that he expected to furnish.
 
2.  Obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran from the VA Greater Los Angeles Healthcare System and affiliated facilities since May 2010.  All records received should be associated with the claims file.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3.  Issue a statement of the case addressing the issue of entitlement to an initial rating in excess of 30 percent for sinusitis.  The appellant is hereby notified that, following the receipt of the statement of the case concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.
 
4.  Thereafter, schedule the Veteran for a VA foot examination with an appropriate physician.  The claims folder, access to Virtual VA and a copy of this remand must be provided to and reviewed by the physician examiner as part of the examination.  The physician examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  
 
The physician examiner is to provide answers to the following questions:  
 
(a) Has the Veteran had any hammer toes, to include any hammer toe surgical residuals at any time since 2005? 
 
(b) Did the Veteran's hammer toes clearly and unmistakably (obviously and manifestly) predate the Veteran's service?
 
(c) If the appellant's hammer toes existed prior to her term of active duty service was there an increase in the severity of that disorder during her active duty service?
 
(d) If there was an increase in the Veteran's hammer toes disability, was that aggravation due to the natural progress of the disorder?
 
If the examiner is unable to provide the opinion requested that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the causation of any diagnosed back disorder is unknowable.
 
5.  After completing steps one and two, schedule the Veteran for a VA psychiatric examination.  The claims folder, access to Virtual VA and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her depressive disorder.  The examiner must address the degree of any social and industrial impairment resulting from the appellant's depressive disorder, to include the impact on her occupational functioning.

A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  A global assessment of functioning score should be provided, with an explanation of the significance of the score assigned.
 
6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).
 
7.  Ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AMC/RO must ensure that the examiners have documented their consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
8.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


